TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 7, 2013



                                     NO. 03-12-00504-CV


                    Brooks Special Company and Jerry Barth, Appellant

                                                v.

                                    State of Texas, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               VACATED AND REMANDED ON JOINT MOTION --
                     OPINION BY CHIEF JUSTICE JONES




THIS DAY came to be submitted the parties’ joint motion to vacate and remand this case for

judgment in the above cause, and the Court having fully considered said motion is of the opinion

that same should be granted: IT IS THEREFORE adjudged and ordered that said motion is

granted, and in accordance with the parties’ agreement, that the district court’s judgment is

vacated without regard to the merits and that the cause is remanded to the trial court for further

proceedings. It is FURTHER ordered that the appellants pay all costs relating to this appeal,

both in this Court and the court below; and that this decision be certified below for observance.